DETAILED ACTION
1.	Claims 7-14, as filed by Preliminary Amendment on 10/11/2019, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/11/2019 has been considered by the examiner. An initialed copy is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "mainly containing" in claim 11 is a relative term which renders the claim indefinite.  The term "mainly containing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 12-14 are also rejected as indefinite because they fail to overcome the deficiency of base claim 11. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ugaji et al. (US 2007/0292759 A1; cited on Applicant’s IDS, hereinafter “Ugaji”), in view of Nagase et al. (US 2009/0166187 A1; hereinafter “Nagase”).
As to independent claim 7, Ugaji teaches a sputtering target used in forming a positive electrode of a lithium-ion rechargeable battery, the sputtering target comprising: a composition containing lithium, transition metal, phosphorous and oxygen (see para. 0025: chemical composition expressed by LixPTyOz where T refers to a transition metal element; para. 0029-0030: lithium phosphate and lithium oxide containing transition metal element T may be mixed at the particle level; para. 0031: lithium transition metal oxide is used as the target; para. 0035: thin film forming method includes sputtering; see also para. 0022 & FIG. 1: cover layer 11 [e.g. lithium phosphate] is formed on the surface of positive electrode active material layer 10 [e.g. transition metal oxide]).
Ugaji fails to explicitly describe his composition as a “sintered body”, as required by claim 8. However, Nagase, in analogous art of lithium-containing transition metal oxide targets for a lithium ion secondary battery (see Nagase abstract), teaches a lithium-containing transition metal oxide target formed from a sintered compact [i.e. sintered body] of lithium-containing transition-containing transition metal oxides (see Nagase para. 0018-0020; para. 0030: uniformity of the sputtered film is favorable; para. 0031-0034: a precursor containing all elements configuring the film composition is prepared in advance and this is oxidized to prepare a raw target material, then the target is prepared by pressing and sintering this raw material; para. 0042: small amounts of heterogeneous elements (doped elements known to improve battery characteristics) may also be added [such as “phosphorous”]; para. 0046, 0054-0057: lithium-containing transition metal oxide particles manufactured as described above are additionally sintered in the atmosphere to obtain a sputtering target).
Therefore, in view of the teaching of Nagase, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to press and sinter the lithium oxide raw materials taught by Ugaji to form a sintered compact as taught by Nagase to arrive at the claimed invention because Ugaji suggests mixing lithium phosphate and lithium oxide containing transition metal element at the particle level, transition metal oxides used as a target, and thin film forming methods including sputtering (see Ugaji para. 0030-0031, 0035). Nagase clearly teaches that by forming a sputtering target from a sintered compact/body, it is possible to obtain a thin film formed from a cathode active material having stable quality in which the uniformity of the sputtered film is favorable (see Nagase para. 0030, 0046). Thus, a person of ordinary skill in the art would be motivated to form a sputtering target from a sintered 
As to claim 8, Ugaji and Nagase teach the sputtering target according to claim 7, but fail to disclose that the transition metal is at a higher molar ratio to the phosphorous.  
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the molar ratio in the sputtering target based on routine experimentation and the disclosures of Ugaji and Nagase (for example, see Ugaji para. 0079: the molar ratio of the transition metal element T component to P is in an appropriate range).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 9-10, Ugaji and Nagase teach the sputtering target according to claims 7-8, respectively, wherein the lithium is at a higher molar ratio to the transition metal (see Nagase para. 0035: it is necessary to make the molar ratio of the Li/transition metal to be 1.1 or greater).
	As to independent claim 11, Ugaji teaches a sputtering target used in forming a positive electrode of a lithium-ion rechargeable battery, the sputtering target comprising: a sintered body including first particles and second particles (see para. 0025: chemical composition expressed by LixPTyOz where T refers to a transition metal element; para. 0031: lithium transition metal oxide is used as the target; para. 0035: thin film forming sputtering; see also para. 0022 & FIG. 1), the first particles mainly containing lithium phosphorus oxide, the second particles mainly containing lithium transition metal oxide (see para. 0029-0030: lithium phosphate and lithium oxide containing transition metal element T may be mixed at the particle level).
Ugaji fails to explicitly describe his composition as a “sintered body”, as required by claim 11. However, Nagase, in analogous art of lithium-containing transition metal oxide targets for a lithium ion secondary battery (see Nagase abstract), teaches a lithium-containing transition metal oxide target formed from a sintered compact [i.e. sintered body] of lithium-containing transition-containing transition metal oxides (see Nagase para. 0018-0020; para. 0030: uniformity of the sputtered film is favorable; para. 0031-0034: a precursor containing all elements configuring the film composition is prepared in advance and this is oxidized to prepare a raw target material, then the target is prepared by pressing and sintering this raw material; para. 0042: small amounts of heterogeneous elements (doped elements known to improve battery characteristics) may also be added [such as “phosphorous”]; para. 0046, 0054-0057: lithium-containing transition metal oxide particles manufactured as described above are additionally sintered in the atmosphere to obtain a sputtering target).
Therefore, in view of the teaching of Nagase, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to press and sinter the lithium oxide raw materials taught by Ugaji to form a sintered compact as taught by Nagase to arrive at the claimed invention because Ugaji suggests mixing lithium phosphate and lithium oxide containing transition metal element at the particle level, transition metal oxides used as a target, and thin film forming methods including sputtering (see Ugaji para. 0030-0031, 0035). Nagase clearly teaches that by forming a sputtering target from a sintered compact/body, it is possible to obtain a thin film formed from a cathode active material having stable quality in which the uniformity of the sputtered film is favorable (see Nagase para. 0030, 0046). Thus, a person of ordinary skill in the art would be motivated to form a sputtering target from a sintered body/compact with a reasonable expectation of success for providing a lithium-containing transition metal oxide target optimal for forming a thin film positive electrode for use in a lithium ion thin film secondary battery (see Nagase para. 0071), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results. Emphasis above was added by the Examiner.
	As to claim 12, Ugaji and Nagase teach the sputtering target according to claim 11, but fail to explicitly disclose that the sputtering target contains a larger amount of the lithium transition metal oxide than the lithium phosphorus oxide in terms of molar ratio.
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the molar ratio in the sputtering target based on routine experimentation and the disclosures of Ugaji and Nagase (for example, see Ugaji para. 0079: the molar ratio of the transition metal element T component to P is in an appropriate range).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 13-14, Ugaji and Nagase teach the sputtering target according to claims 11-12, respectively, but fail to disclose that a particle size of each of the first particles is larger than a particle size of each of the second particles. However, setting the particle size of each particle to the best or appropriate range is an engineering choice made in accordance with the specific application of the product (in the present case, the intended application of the sputtering target is a positive electrode in a lithium secondary battery), which could have been appropriately achieved by a person skilled in the art. See MPEP 2144.05. What is the effect on the sputtering target product, to which the claims are drawn, when the size of prima facie obvious over the disclosures of the prior art.

Examiner’s Note
7.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 10, 2021